DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 15/857,667 filed on 12/29/17 and does not claim foreign or domestic priority.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
 
Response to Amendment
This office action is in response to amendments filed on 11/16/2021, wherein claims 1-3 and 5-8, and 23-33 are pending and ready for examination. Claims 9-22 have been canceled, claims 4 has been previously canceled, and claims 23-33 have been newly added. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, the limitation of “and/or” is considered as an “or”, the use of the and/or confuses the scope of the claim to be rendered as indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 23-24 and 33, are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0035246 A1, Curtis in view of US 2016/0364004 A1, Ekandem et al, hereinafter referenced as Ekandem, and further in view of US 2019/0121782 A1, Sun et al, hereinafter referenced as Sun.
As to independent claim 1, Curtis teaches “A circuit, comprising: a first communication interface configured to receive first sensor data from a first sensor, wherein the first sensor data comprises a result of a first sensing of an environmental condition of the first sensor performed by the first sensor;” (fig 1 and 3, [abstract], wherein monitoring a performed a procedure at a certain facility including environmental conditions such as temperature, among other parameters, as in [0116-0117], [0152-0156]. Moreover, [0153-0155] wherein the UGS “unmanned ground system” includes sensors such as temperature sensor and [0155] spatially located sensors; these sensors (UGS and/or spatially located sensors) read on “first sensor” and “data from the first sensor” wherein such data is in communication with the drone 190, and the at least the AR device 110 or mobile device 180 via a defined interface. Moreover, [0155-0157] some of the sensors/ spatial local detection sensors/ first data, detect the environmental conditions such as temperature, “The temperature sensors can be used to detect temperature fluctuation in a data center environment to identify areas where cooling efficiency can be improved…. The UGS can utilize spatial detection sensors and algorithms to autonomously scan entire rooms.” See [0105] “Room objects may also have a collection of equipment/facility components, as mentioned previously, which is literally a collection of equipment/ facility component objects whose data collection interfaces are spatially located within that room area.”  Whereas other sensing devices are remote, such as the data taken from drone 190 in communication with 110/185/180 as in [0152-0154]. Moreover, fig 3 the interfacing of multiple subsystem/ sensing device (local and remote) is disclosed in [0035-0044], the data to be collected via the server 120 and/or the controller of AR110/ 180/ 185 wherein multiple interface to input different data from a variety of modules/subsystems. The variety of modules/ subsystems includes but not limited to drone 190, robot 195, UGS, 185 smart watch, or augmented reality device 110 itself, 180 mobile device or the spatially located sensors any other modules/ devices applied in fig 1 and 3.)
Curtis teaches “a second communication interface configured to receive second sensor data from an autonomous vehicle, wherein the second sensor data comprises a result of a second sensing of the environmental condition at the first sensor performed by a sensor of the autonomous vehicle;” ([0012] and [0152-0154], wherein the drone 190 in connection with AR 110/180/ or 185 the data collected including temperature, pictures/ camera, and smoke detection, read on “second communication interface” and “the autonomous vehicle”. The exact term “autonomous vehicle” has not been disclosed, yet one of ordinary skill in the art would contemplate that drones or unmanned aircraft system, could be autonomous.)
However, if the autonomous vehicle to be challenged, then the following rejection to be applied.
Ekandem teaches “autonomous drone” ([0031] “if the drone(s) are to fly autonomously initially, they may follow the most recently stored flight path, or may follow a flight path selected using an identifier associated with the flight path.” And [0018] “The drone system 102 may be included in a flying drone such as a quadcopter or may be included in a different type of remote controlled or autonomous vehicle such as a submarine or hovercraft,”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the autonomous drone of Ekandem to alternatively replace the drone of Curtis (if it hasn’t already been an autonomous type) wherein the autonomous drone is commercially available and applicable within the art and would provide the expected results. 
Curtis teaches “one or more processors configured to determine the difference between the first sensor data to the second sensor data.” ([0162] “central processor unit”, [0040] “controller”, “processor”, read on “one or more processors”. The temperature data is taken via a drone [0152-0154], in addition to the data taken from the local spatially located sensors and UGS as in [0153-0156] and [0105], are analyzed as in [0059] either to confirm the status, or to detect that a certain sensor is not functioning properly. The analysis [0151-0152], includes comparison of data of [00112-0114] i.e. the data taken from multiple sensing subsystems (local and remote) in order to determine the status.) 
However, Curtis teaches comparison among different data and their corresponding sensors, yet doesn’t specifically mention the two sensors sensing the same environmental condition. Also, Curtis does not expressly mention the difference exceeds a threshold and generating an inspection report.
Sun teaches “determine the differences between the first sensor data and the second sensor data, and generate an inspection report for the first sensor based on the difference, wherein if the difference exceeds a threshold value, the inspection report comprises an indication that the first sensor is malfunctioning.” ([0016] “in an embodiment, the system determines if the sensor is damaged or malfunctioning and if calibration could correct the reading of the sensor.” Moreover, [0020] and [0055] wherein there are two sensors, one sensor is to calibrate/determine functionality of the second sensor; when the sensor provides inaccurate readings, then the calibration is what is needed, yet if after calibration the sensor is still not providing the accurate readings, then the sensor is malfunctioning, such determination is based on the difference between the two sensors within a defined threshold level as in [0029]. Such determination is applied via a cognitive machine SIP that “identify differences in sensor readings…… and generate future sensor profile and/or calibration parameters” as in [0034], see [0049] “The SIP system could then collate the data and determine the likely source of the sensor miscalibration, malfunction, or damage using machine learning paradigms discussed in this disclosure”, “error reports”. Moreover, [0044] “when a temperature sensor is malfunctioning, the sensor system could suggest the names of certain types of thermocouples, similar to the sensor in question, to narrow search.” i.e. the reporting aspect is disclosed. Moreover, [0014] and [0043] wherein reporting the status of the sensors along with other information is disclosed “error reports”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known SIP technique (sensor information processing) of Sun to the teaching of Curtis in order to provide reliable and accurate performance as the sensors functionality to be calibrated or determined in terms of sustainability and wherein a report of such information to be provided including the reliability factor (Sun [0014] and [0019-0020]). Moreover, one of ordinary skill in the art would expect and appreciate such reliability measure in order to prevent false alarm and to increase the reliability of the system.
Note the temperature has been given as an example out of Curtis teaching, yet the teaching is not limited to such parameter as any of the disclosed parameters could be applied interchangeably or in combination. [0112] “if any synchronization to a remote database is to be made, the last record from each table in the local database (e.g., each table may refer to a specific room within the facility) may update the values of all the fields within the facility's field objects. Also, as far as data analysis is concerned, an entire set of records across multiple timestamp ranges may be imported into the application from the remote database for the sake of viewing, analyzing, and reporting trends throughout time across equipment/facility components and fields.” i.e. the analysis includes multiple data sets of local and remote data sets. This note is applicable to all the rejected claims.

As to claim 2, Curtis as modified teaches “the autonomous vehicle comprises an automobile.” ([0152-0153] “drone 190”.)

As to claim 3, Curtis as modified teaches the limitation of claim 1.

Curtis is silent in regards to “the inspection report further comprises at least one of an instruction to calibrate the first sensor, an instruction to replace the first sensor, an instruction to repair the first sensor, an instruction to discard the first sensor data, and/or an instruction to re-inspect the first sensor.” 
Sun teaches “the inspection report further comprises at least one of an instruction to calibrate the first sensor, an instruction to replace the first sensor, an instruction to repair the first sensor, an instruction to discard the first sensor data, and/or an instruction to re-inspect the first sensor.” ([0049] “The SIP system could then collate the data and determine the likely source of the sensor miscalibration, malfunction, or damage using machine learning paradigms discussed in this disclosure”, “error reports”. Thus, when the sensor is malfunctioning, then its data will be discard, yet if it is mis-calibrated, then it will be re-calibrated. Moreover, [0044] “when a temperature sensor is malfunctioning, the sensor system could suggest the names of certain types of thermocouples, similar to the sensor in question, to narrow search.” See [0014] “to calibrate sensors or develop sensor calibration parameters. In an embodiment, calibration of a sensor includes at least one of, adjusting the reading of the sensor, giving an error report for the sensor, giving a reliability factor for the sensor, and/or giving a tolerance for the sensor.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known SIP technique (sensor information processing) of Sun to the teaching of Curtis in order to provide reliable and accurate performance as the sensors functionality to be calibrated or determined in terms of sustainability and wherein a report of such information to be provided including the reliability factor (Sun [0014] and [0019-0020]). Moreover, one of ordinary skill in the art would expect and appreciate such reliability measure in order to prevent false alarm and to increase the reliability of the system.

As to claim 5, Curtis as modified teaches “a processor of the one or more processors is configured to: receive navigation information for the autonomous vehicle, the navigation information representing a position of the first sensor or a movement path from a location of the autonomous vehicle to the position of the first sensor; and generate an instruction for the autonomous vehicle to move in accordance with the navigation information.” ([0012] “a controller configured to wirelessly control the drone”, and [0152-0156] “The receiver directs the aircraft's servos move the control surfaces based on pilot input” i.e. controlling the drone, includes flying navigation in order to be in a defined spatial distance from the equipment under test located based on the mapped vicinity as disclosed in [0059] of a defined hot spot/ row [0154-0156]. See [0080] “each subcomponent… its location… move the augmented view…” and [0157] “move to particular location.”; [0161] “to reach places”)

 As to claim 6, Curtis as modified teaches the limitations of claim 1.
Curtis is silent in regards to “a processor of the one or more processors is configured to generate an inspection request adapted to trigger the autonomous vehicle to perform the second sensing in response to the first sensing by the stationary sensor.” 
Sun teaches “a processor of the one or more processors is configured to generate an inspection request adapted to trigger the autonomous vehicle to perform the second sensing in response to the first sensing by the stationary sensor.” ([0058] “Examples of calibration parameters generated or obtained by result generator 528 could include, but are not limited to, actual adjustments to sensor readings, reading tolerances, calibration triggering conditions, and the like.” Moreover, [0029] wherein the determination of the calibration need is disclosed based on the difference and wherein the calibration process to be applied and wherein such process requires performing the difference between the two sensors (fist and second) (the calibration sensor and the user sensor or itinerate sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known SIP technique (sensor information processing) of Sun to the teaching of Curtis in order to provide reliable and accurate performance as the sensors functionality to be calibrated or determined in terms of sustainability and wherein a report of such information to be provided including the reliability factor (Sun [0014] and [0019-0020]). Moreover, one of ordinary skill in the art would expect and appreciate such reliability measure in order to prevent false alarm and to increase the reliability of the system.

As to claim 7, Curtis as modified teaches “wherein the environmental conditions comprises at least one of information comprises at least one of the following types of environmental information: audio information, image information, or video information.” ([0152-0155] “an infra-red sensor, a camera, an ambient temperature sensor, a smoke detector, a GPS, a gyroscope, and an accelerometer.”; “temperature sensor”, “infrared radiation sensor” wherein the camera reads on video information and infra-red sensor reads on “image information”. Moreover, [0044] “light ambient sensor”, “proximity sensor”… Furthermore, [0156] “The sensors may include a sensor to detect a biological or chemical agent, to detect  radiation, to detect whether conductors are burning ( e.g., smell or detect certain scents), to capture regular images (e.g., high resolution camera) or thermal images (e.g., a thermal imaging or infrared camera), to detect hot and cold spots ( e.g., a temperature sensor), to detect noise frequencies that indicate a server shutdown (e.g., ultrasound sensor/instrumentation), a GPS locator”.)

As to claim 23, Curtis teaches “wherein the autonomous vehicle comprises a robot.” (fig 3 the interfacing of multiple subsystem/ sensing device (local and remote) is disclosed in [0035-0044], the data to be collected via the server 120 and/or the controller of AR110/ 180/ 185 wherein multiple interface to input different data from a variety of modules/subsystems. The variety of modules/ subsystems includes but not limited to drone 190, robot 195, UGS, 185 smart watch, or augmented reality device 110 itself, 180 mobile device or the spatially located sensors any other modules/ devices applied in fig 1 and 3.)

As to independent claim 24, Curtis teaches “A system comprising: an autonomous vehicle comprising a first sensor configured to sense as first sensor data an environmental condition of a sensing location associated with a second sensor, wherein the first sensor is physically separate from the sensing location by a distance;” (fig 1 and 3, [abstract], wherein monitoring a performed a procedure at a certain facility including environmental conditions such as temperature, among other parameters, as in [0116-0117], [0152-0156]. Moreover, [0152-0155] wherein the UGS “unmanned ground system” includes sensors such as temperature sensor and [0155] spatially located sensors; these sensors (UGS and/or spatially located sensors) read on “second sensor” and “data from the second sensor” wherein such data is in communication with the drone 190/ robot 195 , and the at least the AR device 110 or mobile device 180 via a defined interface; wherein the drone 190 and/or robot 195, includes sensor which reads on “first sensor” and “data from the first sensor” wherein the first sensor is separated by distance from the sensing location, also see [0161] “some distance away from the robot”. The exact term “autonomous vehicle” has not been disclosed, yet one of ordinary skill in the art would contemplate that drones or unmanned aircraft system, could be autonomous.)
However, if the autonomous vehicle to be challenged, then the following rejection to be applied.
Ekandem teaches “autonomous drone” ([0031] “if the drone(s) are to fly autonomously initially, they may follow the most recently stored flight path, or may follow a flight path selected using an identifier associated with the flight path.” And [0018] “The drone system 102 may be included in a flying drone such as a quadcopter or may be included in a different type of remote controlled or autonomous vehicle such as a submarine or hovercraft,”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the autonomous drone of Ekandem to alternatively replace the drone of Curtis (if it hasn’t already been an autonomous type) wherein the autonomous drone is commercially available and applicable within the art and would provide the expected results. 
Curtis teaches “a communications interface configured to receive the first sensor data and configured to receive second sensor data associated with a second sensing by the second sensor of the environmental condition at the sensing location;” (fig 3 the interfacing of multiple subsystem/ sensing device (local and remote) is disclosed in [0035-0044], the data to be collected via the server 120 and/or the controller of AR110/ 180/ 185 wherein multiple interface to input different data from a variety of modules/subsystems. The variety of modules/ subsystems includes but not limited to drone 190, robot 195, UGS, 185 smart watch, or augmented reality device 110 itself, 180 mobile device or the spatially located sensors any other modules/ devices applied in fig 1 and 3.)
Curtis teaches “a processor configured to determine a difference between the first sensor data” ([0162] “central processor unit”, [0040] “controller”, “processor”, read on “one or more processors”. The temperature data is taken via a drone [0152-0154], in addition to the data taken from the local spatially located sensors and UGS as in [0153-0156] and [0105], are analyzed as in [0059] either to confirm the status, or to detect that a certain sensor is not functioning properly. The analysis [0151-0152], includes comparison of data of [00112-0114] i.e. the data taken from multiple sensing subsystems (local and remote) in order to determine the status.) 
However, Curtis teaches comparison among different data and their corresponding sensors, yet doesn’t specifically mention the two sensors sensing the same environmental condition. Also, Curtis does not expressly mention the difference exceeds a threshold and generating an inspection report.
Sun teaches “a processor configured to determine a difference between the first sensor data and the second sensor data and generate an inspection report for the second sensor, wherein the inspection report comprises, if the difference exceeds a threshold value, an indication that the first sensor is malfunctioning and an instruction to discard the second sensor data, wherein the threshold value is based on the distance.” ([0016] “in an embodiment, the system determines if the sensor is damaged or malfunctioning and if calibration could correct the reading of the sensor.” Moreover, [0020] and [0055] wherein there are two sensors, one sensor is to calibrate/determine functionality of the second sensor; when the sensor provides inaccurate readings, then the calibration is what is needed, yet if after calibration the sensor is still not providing the accurate readings, then the sensor is malfunctioning, such determination is based on the difference between the two sensors within a defined threshold level as in [0029]. Such determination is applied via a cognitive machine SIP that “identify differences in sensor readings…… and generate future sensor profile and/or calibration parameters” as in [0034], see [0049] “The SIP system could then collate the data and determine the likely source of the sensor miscalibration, malfunction, or damage using machine learning paradigms discussed in this disclosure”, “error reports”. Moreover, [0044] “when a temperature sensor is malfunctioning, the sensor system could suggest the names of certain types of thermocouples, similar to the sensor in question, to narrow search.” i.e. the reporting aspect is disclosed. Moreover, [0014] and [0043] wherein reporting the status of the sensors along with other information is disclosed “error reports”. Moreover, [0022] wherein the edge of the zone which is defined as the maximum distance from the calibration sensor reads on “threshold value is based on the distance”, see [0028] “acceptable physical distance”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known SIP technique (sensor information processing) of Sun to the teaching of Curtis in order to provide reliable and accurate performance as the sensors functionality to be calibrated or determined in terms of sustainability and wherein a report of such information to be provided including the reliability factor (Sun [0014] and [0019-0020]). Moreover, one of ordinary skill in the art would expect and appreciate such reliability measure in order to prevent false alarm and to increase the reliability of the system.
Note the temperature has been given as an example out of Curtis teaching, yet the teaching is not limited to such parameter as any of the disclosed parameters could be applied interchangeably or in combination. [0112] “if any synchronization to a remote database is to be made, the last record from each table in the local database (e.g., each table may refer to a specific room within the facility) may update the values of all the fields within the facility's field objects. Also, as far as data analysis is concerned, an entire set of records across multiple timestamp ranges may be imported into the application from the remote database for the sake of viewing, analyzing, and reporting trends throughout time across equipment/facility components and fields.” i.e. the analysis includes multiple data sets of local and remote data sets. This note is applicable to all the rejected claims.
	
As to claim 33, Curtis as modified teaches “wherein the distance is less than about 50 meters.” ([0155] and [0105] wherein the entire room to be scanned via spatial sensors and/or UGS, one of ordinary skill in the art would contemplate that a room of cooling facility would be within the claimed range could be smaller or larger rooms/storage area, see the figs of 6-7 wherein large facility room is illustrated, and wherein it is expected to one of ordinary skill in the art based on the figure, that such room could be within the claimed range. Not to mention that the claimed range is a matter of an example of the possible range that the system could cover, yet such range of 50 meters, bears no criticality based on the specification. Moreover, the system of Curtis is capable of covering such distance range and more as in [0152] “one million square feet” i.e. a facility of 1000 foot =304.8 meters in length dimension of a square shape building, or it could be in a different shapes or segmented into different sub buildings each of multiple rooms, in either way the 50 meters range is within the range covered by Curtis specifically when considering that such area is divided into multiple rooms, pathways and subsections as in fig 11 and 18, thus when the drone approaches the vicinity of the hot spot of [0152-0154] and fig 11, the distance is expected by one of ordinary skill in the art, to be within the range of 50 meters within one of the defined rooms of fig 11. See [0057] “within the vicinity of a piece of equipment”; [0059] “in the nearest geometrically mapped vicinity/scope”, [0053] and [0043], “near field communication (NFC) tags that can identify a given room/ floor in the facility”, [0082] “near the equipment”)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis as modified by Ekandem and Sun, as applied to claim 1 above, and further in view of US 2016/0255058 A1, Smith et al, hereinafter referenced as Smith.

As to claim 8, Curtis as modified teaches that the sensor data sets are encrypted ([0145-0146] and [0149])
However, Curtis is silent in regards to “the first sensor data is encrypted with a first encryption protocol and the second sensor data is encrypted with a second encryption protocol, wherein the first encryption protocol is different from the second encryption protocol”
Smith teaches “the first sensor data is encrypted with a first encryption protocol and the second sensor data is encrypted with a second encryption protocol, wherein the first encryption protocol is different from the second encryption protocol” ([0011-0013] “sensors”; “In some implementations, each unique payload includes a unique key for each unique set of obtained data from the data collection device.” [0029-0031] “Any appropriate device for collecting sensor data from one or more sensors can be designated as a transmitter device 102 in the network.”, “a single sensor or a plurality of sensors”. See [0039] “the metadata can include a unique key for each unique set of obtained data from the sensor 106, such as a randomly assigned unique identifier associated with a source transmitter device 102, a media access control (MAC) address for the transmitter device 102, or a combination thereof,”, also see [0084] “can be encrypted using a unique key, e.g., a key that is specific to the current set of sensor data and which is not re-used by the transmitter device”; [0095] and [0104-0106] )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sophisticated secured encrypted communication and transmission technique of Smith to the encryption approach applied in Curtis in order to provide secure environment and networking so that the exposure is limited in the event that the base derivation key is compromised while ensuring reliable and efficient data transmissions. (Chen [0104-0106] and [abstract]) 

Claim 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis as modified by Ekandem and Sun as applied to claim 24 above, and further in view of US 2015/0304612 A1, Richards et al, hereinafter referenced as Richards.

As to claim 25, Curtis teaches “wherein the communications interface is further configured to receive the sensing location as part of an inspection routine, wherein the inspection routine comprises timing information associated with a time at which the first sensor is configured to sense the environmental condition of the sensing location.” ([0109-0113] “time stamp”; “timestamps”; “was previously saved”. Moreover, the periodic data retrieval is disclosed in [0059] which pertains detecting the same area at a defined time period. See the rejection of claim 24 above.)
The two routines of parameters sensing applied by the spatially located sensors and/or UGS and the remote sensing routine applied by a drone/ or robotic are disclosed in Curtis, see the rejection of claim 24 above, yet Curtis does not expressly cite that the second process is an inspection routine. However, one of ordinary skill in the art would expect that the second/third/ redundant sensing of the same aspect and equipment (temperature sensing, pictures, IR detection, smoke detection) of the same parameter such as temperature and its associated parameters related to the same aspects (burning of a defined/ same equipment) is simply the definition of an inspection routine. Not to mention that the process of Curtis of second/ third sensing, has the same exact purpose of investigating/ inspecting the reliability of the equipment and the sensors reliability as well (see the rejection of claim 1 and 24 above). Thus, the inspection routine has been implicitly applied. 
However, if the implicit inspection routine to be challenged by the applicant, then the following rejection is applied.
Richards teaches inspection routine applied by a drone ([0032] “a helicopter drone for inspecting power lines”, [0062-0063] and [0092-0093])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known and applied within the art, the aspect of inspection routine of Richards (if it has not already been applied) to the analysis of Curtis wherein such approach would ensure providing reliable, accurate results with higher level of confidence (KSR).

As to claim 26, Curtis as modified teaches the limitations of claim 24 above.
Curtis teaches the comparison between current reading and previously saved readings also teaches that readings correspond to their time stamps ([0109-0113].
However, Curtis is silent in regards to “wherein the threshold value is further based on a chronological difference between the time and a second time associated with the second sensing.”
	Sun teaches “wherein the threshold value is further based on a chronological difference between the time and a second time associated with the second sensing.” ([0028-0029] wherein the threshold aspects are disclosed see the rejection of claim 1 and 24. Moreover, [0036], [0040] and [0043] wherein the SIP determination includes the historical sensor readings/ previous readings, reads on “chronological difference between the time and a second time associated with a second sensing”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known SIP technique (sensor information processing) of Sun to the teaching of Curtis in order to provide reliable and accurate performance as the sensors functionality to be calibrated or determined in terms of sustainability and wherein a report of such information to be provided including the reliability factor (Sun [0014] and [0019-0020]). Moreover, one of ordinary skill in the art would expect and appreciate such reliability measure in order to prevent false alarm and to increase the reliability of the system.

As to claim 27, Curtis as modified teaches “wherein the processor is further configured to calculate a movement plan for the autonomous vehicle to carry out the inspection routine.” (0156-0157] “to create a path that is travelled by the robots”; “control the robots to move to a particular location within the facility or to provide an instruction to the robots so that they can carry out their duties” knowing that such aspect is applicable to robot or drone or to any mobile sensing device applied in Curtis [0152]. In regards to the limitation inspection, please see the rejection of claim 26 above.)

As to claim 28, Curtis as modified teaches the limitations of claim 27.
Curtis is silent in regards to “wherein the movement plan comprises at least one of a movement velocity, a movement acceleration, a movement path, or a movement direction for the autonomous vehicle.”
Ekandem teaches “wherein the movement plan comprises at least one of a movement velocity, a movement acceleration, a movement path, or a movement direction for the autonomous vehicle.” ([abstract] “determine a flight path based at least in part on the sensor data”. Moreover, [0020] “sensor navigation data that may be associated with flight paths for drone navigation including motion, direction, force, and altitude”. Furthermore, [0062] “active mode sensor data is based at least in part on an acceleration of the mobile communications device, and wherein the navigation module is further to: alter the flight path in a manner proportional to the acceleration; and direct the drone to fly based at least in part on the altered flight path”, also see claim 9.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the autonomous drone and its related characteristics and functionalities of Ekandem to alternatively replace the drone of Curtis (if it hasn’t already been an autonomous type) wherein the autonomous drone is commercially available and applicable within the art and would provide the expected results. 

As to claim 29, Curtis as modified teaches “wherein the inspection routine comprises a plurality of additional sensing locations, wherein each additional sensing location of the plurality of additional sensing locations is associated with an additional sensor, and wherein the movement plan comprises a chronological order in which the autonomous vehicle senses the environmental condition of the sensing location and at each additional sensing location of the plurality of additional sensing locations.” ([0157] “control the robots to move to a particular location within the facility or to provide an instruction to the robots so that they can carry out their duties (e.g., capture sensor data, move to various locations) in an autonomous fashion” wherein such aspect is applicable to the drone and robot as well as in [0152]. Moreover, moving from one location to another inherently is in a chronological order, as the first location has to be prior than the second location and so on.)

As to claim 30, Curtis as modified teaches the limitation of 29.
Curtis is silent in regards to “the chronological order is based on at least one of a sensor priority, a geographical location priority, an assigned sensor group, or a type of sensor associated with each of the second sensor and the plurality of additional sensors.”
Ekandem teaches “the chronological order is based on at least one of a sensor priority, a geographical location priority, an assigned sensor group, or a type of sensor associated with each of the second sensor and the plurality of additional sensors.” (see claim 11 and 12 “determine a movement path of the object based at least in part on the sensor data; alter the flight path based at least in part on the movement path to generate a mimic object flight path.” Wherein the location order mimic the determined path accordingly such action is based on the sensor data, i.e. sensor priority and the path is determined/altered which reads on geographical location priority. Moreover, [0019] “including a drone controlling device 110; various sensors that may include an accelerometer 112, a gyroscope 114, a magnetometer 116, an ultrasonic sensor 118, an optical sensor 120, or other sensors 122; a geographic positioning system (GPS) 124;”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the autonomous drone and its related characteristics and functionalities of Ekandem to alternatively replace the drone of Curtis (if it hasn’t already been an autonomous type) wherein the autonomous drone is commercially available and applicable within the art and would provide the expected results. 

As to claim 31, Curtis as modified teaches the limitations of claim 30 above.
Curtis is silent in regards to “wherein the sensor priority comprises a period of time since a previous sensing of the environmental condition by the first sensor at the sensing location.”
Sun teaches “wherein the sensor priority comprises a period of time since a previous sensing of the environmental condition by the first sensor at the sensing location.” ([0036], [0040] and [0043] wherein the SIP determination includes the historical sensor readings/ previous readings, reads on “a period of time since a previous sensing of the environmental condition”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known SIP technique (sensor information processing) of Sun to the teaching of Curtis in order to provide reliable and accurate performance as the sensors functionality to be calibrated or determined in terms of sustainability and wherein a report of such information to be provided including the reliability factor (Sun [0014] and [0019-0020]). Moreover, one of ordinary skill in the art would expect and appreciate such reliability measure in order to prevent false alarm and to increase the reliability of the system.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis as modified by Ekandem, Sun and Richards as applied to claim 30 above, and further in view of US 10,034,067 B1, Palmgren, III et al, hereinafter referenced as Palmgren.

As to claim 32, Curtis as modified teaches the limitations of claim 26.
However, Curtis as modified is silent in regards to “wherein the chronological difference is less than about 0.3 minutes.”
Palmgren teaches “wherein the chronological difference is less than about 0.3 minutes.” (col 6 lines 16-21 “refers to VFD data that has been collected at a rate on the order of less than one minute rather than on the order of multiple minutes. In illustrative embodiments, data may be collected every second, five seconds or every ten seconds.”, see col 37 lines 37 and its span on col 8. Also see col 9 lines 45-50 “may inquire at intervals of every second or every few seconds …” and col 11, lines 10-15 “subsystems of VFD system 100 in intervals such as every one-second, two-seconds, five-seconds or ten-seconds.” And col 12 lines 49-58 “Data may be polled at intervals less than a minute”. Knowing that the VFD (variable frequency drive is commercial platform available to be downloaded on a mobile unit and would autonomously implement its functionality as in [abstract].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the commercially available computer program VFD of Palmgren to the controller of Curtis, wherein the VFD controls data collection to be collected in intervals less than a minute wherein the difference between previous and current data is less than one minute such approach would be compatible with the real time data readings of Curtis [0153]. One of ordinary skill in the art would appreciate the implementation of the commercially available VFD which serves to provide real time data to be implemented in the Curtis controller in order to provide real time reliable safer and faster data collection col 2 lines 43-46 and col 6 lines 23-29 and col 7 lines 37 and its span on col 8.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection necessitated by the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017 /0024671 A1, McCormic et al, which is drawn to determining a prioritized location for an automated vehicle to move.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        8/30/2022